DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112(d) rejection(s) they are withdrawn. 
With regards to the previous 112(b) rejection(s) they are withdrawn.

Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. 
Applicant’s arguments to Miy and “local minimum” are moot as Miy is not being applied to the local minimum. Applicant states “Giftakis controls stimulation to keep the stimulation energy as low as possible without exceeding the minimum threshold of bioelectrical activity, while claim 1 refers to stimulation therapy to keep the LFP signal and the efficacy above the local minimum and above the specified minimum efficacy threshold.” 
First, for clarity of the record Examiners understanding of the specification/claims per the Interview, Applicants [0075]-[0076] (using Applicants Pg Pub for paragraph numbers) and Fig. 7 and the art, applicant appears to be disclosing/claiming a stimulation feedback loop with the sensor readings (ie LFP) being the feedback to determine alterations to the next round(s) of stimulation parameters. More specifically, and interpreting the “local minimum” in line with the specification (Applicants 710 Fig. 7 and related portions of the spec), Applicants take the readings of the LFP after stimulation and determine when the efficacy, ie suppression, of a stimulation is ending as represented by the effects of stimulation the measured value increasing in magnitude (ie back to previous state/baseline/etc; see between Fig. 7 - 712/714 and 716/718 respectively) and stimulate again. This is same as the effect disclosed in Giftakis and then dissipated as LFP activity returned toward baseline.” and also used in the stimulation process disclosed later in Gift [0108], [0115]. After the stimulation is applied Gift discloses determining when suppression is ending and the curve is returning to the baseline and then applying another stimulation with varied parameters.  
Additionally, Examiner does not share Applicants interpretation of Gift. While minimizing the energy needed for suppression is discussed in the specification, the entire disclosure of Gift is not so limited. Upon further consideration Gift is trying to use stimulation parameters which when applied cause a desired effect at or above the minimum required for efficacy, suppression, but below those which cause side effects, ie at or above “minimum suppression threshold” and below that which causes side effects or the “after-discharge threshold” (see Fig. 2 and its corresponding discussion). Those thresholds are different from the “minimum threshold or baseline amount” [0108] which is determining when the suppression is ending (ie magnitudes are increasing) after stimulation and is the equivalent to determining the local minimum as discussed in the previous paragraph. Applicant’s remarks also discuss, the amended “minimum efficacy threshold” which applicants disclose as “In some examples, the control circuit 604 stops delivery of bursts of neurostimulation energy if transitions to different therapy regimens do not produce an improvement after efficacy of therapy drops below a specified efficacy threshold.” (Applicants [0076]). Examiner notes that no other discussion of “efficacy threshold” was found in the specification. Gift includes disclosure of changing stimulation parameters (ie regimens) eventually applying parameters that result in “after-effect” to be caused which represents a decrease in efficacy and does not produce “an improvement after efficacy of therapy drops below a specified efficacy threshold.” and as such Gifts “after-discharge threshold” (the threshold at which “after-discharge” occurs thus the efficacy is not present ([0031])) can be interpreted as Applicants “minimum efficacy threshold”. 

For the above reasons applicants arguments against Gift disclosing the claimed elements are not persuasive. Applicants other arguments rely on the same arguments discussed above and are for the same reasons not persuasive.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 8-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a specified minimum efficacy threshold” however its unclear what the metes and bounds of this claim element are. Turning to the specification “after efficacy of therapy drops below a specified efficacy threshold”, does not provide clarity. What a “minimum efficacy threshold” is, is relative to how its determined. Its unclear if this is a specific threshold relative to sensing of a LFP magnitude reaching a certain low value, if this based on a negative side effect occurring, and/or on a 
Claim 3 has been amended to recite “the medical device of ,” as such it is unclear what claim 3 depends from and additionally the elements of Claim 3 no long have antecedent basis because while it recites “device of “ it doesn’t recite what claim it depends from thus antecedent basis for the elements is not clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa (Gabriela Miyazawa et al., US 20110251583) hereinafter Miy over Giftakis (Jonathon E. Giftakis et al., US 20130218232) hereinafter Gift and Maling (N. Maling et al., Chapter 5 - Local Field Potential Analysis for Closed-Loop Neuromodulation, Editor(s): Ahmed El Hady, Closed Loop Neuroscience, Academic Press, 2016, Pages 67-80, ISBN 9780128024522, https://doi.org/10.1016/B978-0-12-802452-2.00005-6. (http://www.sciencedirect.com/science/article/pii/B9780128024522000056), viewed on 12/23/2020) hereinafter Maling.
 Regarding claim 1, an interpretation of Miy discloses a medical device for coupling to a plurality of implantable electrodes ([0003] and Figs. 1-2), the medical device comprising: 
a therapy circuit configured to deliver electrical neurostimulation energy to the plurality of implantable electrodes ([0031], [0033]-[0036] and [0047]-[0051] see also [0008], [0063]-[0064], [0085],  [0113]-[0114], claims 1 and 32 and Figs. 1-3 and 12-14); 
a biomarker sensing circuit configured to sense a local field potential (LFP) signal ([0005]-[0007] and [0068]-[0071] see also [0067]; Examiner notes that electrodes are the element that would capture the electrical signals see Applicants [0073] which states “An example of the biomarker sensing circuit 
a control circuit operatively coupled to the therapy circuit and biomarker sensing circuit ([0033]-[0034], [0046], [0056] and [0113] see also [0008], [0056]-[0059], [0063]-[0064], [0085]-[0086], [0113]-[0120], claims 1 and 32 and Figs. 1-3 and 12-14), and configured to: 
initiate delivery of the electrical neurostimulation energy to the plurality of the implantable electrodes according to a first therapy regimen ([0055], [0063]-[0064], [0085] see also abstract, [0008], [0035], [0052]-[0054], [0113]-[0116], Claims 10-11 and Figs. 1-3 and 14), wherein the first therapy regimen activates first neural elements ([0035], [0052]-[0055] see also abstract, [0008], [0063]-[0064], [0084]-[0085], [0106]-[0107], [0113]-[0116], Claims 10-11 and Figs. 1-3 and 14; Examiner also notes that Gift recognizes this as well for example see [0050] and [0056] including “the target site will correspond to an electrode or electrode combination used for stimulation, such that different target sites are stimulated by different electrodes or electrode combinations. In some examples, multiple sites may be selected for stimulation and/or multiple sites may be selected for sensing.”); 
use the sensed biomarker signal to detect an efficacy reduction associated with the first therapy regimen ([0055], [0062]-[0064], [0085] see also abstract, [0008], [0035], [0052]-[0054], [0067], [0084]-[0085],  [0113]-[0116], Claims 10-11 and Figs. 1-3 and 14); and 
in response to detecting the efficacy reduction, change the delivery of the electrical neurostimulation from the first therapy regimen to a second therapy regimen ([0063]-[0064], [0085], [0131] see also abstract, [0008], [0035], [0084]-[0085], [0106]-[0107], [0113]-[0116],  Claims 10-11 and Figs. 1-3 and 14),


An interpretation of Miy may not explicitly disclose wherein the detected efficacy reduction is a detected local minimum in energy of the sensed LFP signal greater than a specified minimum efficacy threshold. Additionally, in the alternative an interpretation of Miy may not explicitly disclose sensing a local field potential (LFP) signal. 
However, in the same field of endeavor (medical devices), Gift teaches sensing a local field potential (LFP) signal ([0025] including “a hippocampus LFP time domain signal 101 (upper chart) recorded from a lead implanted in the hippocampus”, [0108], [0115], [0130] and [0140]); wherein the detected efficacy reduction is a detected local minimum in energy of the sensed LFP ([0033], [0107]-[0108] including “When the parameter of the sensed 808 LFP signal and/or spectrogram rises above the minimum threshold, as is expected to end the washout period, . . . and the delivery of electrical stimulation can be started 802 for another stimulation cycle.”, [0115], [0130], [0134] including “The device may monitor bioelectrical activity during therapy delivery to confirm suppression and make delivery adjustments if suppression is lost and/or stop therapy or decrease stimulation intensity if an after-discharge is detected (e.g., as in FIGS. 6-8).” and [0140] see also [0045], [0050]; Examiner notes that “the instantaneous energy can be estimated by simply taking the square of the signal. Therefore t2.” Maling) hereinafter Maling) signal greater than a specified minimum efficacy threshold ([0063]-[0064], [0097], [0107]-[0108], [0132] see Figs. 4, 8A; One possible interpretation from Gift to show this is the changing of parameters until a “after discharge” effect occurs which is a negative side effect representing a decrease in efficacy as shown by Fig. 4 450, 460, 465, 470 among other portions of disclosure expanding on the concept disclosed there. Examiner notes that other figures and parts of the disclosure provide other variations of this sensing and adjusting process.)
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Gift using a minima to determine when to adjust parameters which improves the electrical therapy by achieving proper/effective treatment ([0018]-[0019], [0034]). Additionally it is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie using minimums as a reference aspect for closed loop feedback.
Examiner notes that US 20090131995 see [0068]-[0069] and [0080]-[0081] also discloses all the elements of claim 1. 

Regarding claim 2, an interpretation of Miy further discloses including a signal processing circuit configured to determine energy of a frequency band of the sensed LFP signal ([0062]-[0064] see also [0077], [0079], [0086]-[0087], [0093],  [0096], [0101], [0116], claim 35 and Figs. 1-3, 12 and 14; Examiner notes that “the instantaneous energy can be estimated by simply taking the square of the signal. Therefore the instantaneous energy of a time domain signal Xt can be estimated as Xt2.” Per Maling (N. Maling et al., Chapter 5 - Local Field Potential Analysis for Closed-Loop Neuromodulation, Editor(s): Ahmed El Hady, Closed Loop Neuroscience, Academic Press, 2016, Pages 67-80, ISBN 9780128024522, https://doi.org/10.1016/B978-0-12-802452-2.00005-6. 
In the alternative, an interpretation of Miy may not explicitly disclose sense a local field potential; determine energy of a frequency band of the sensed LFP signal. 
An interpretation of Miy may not explicitly disclose when the energy of the frequency band reaches a local minimum during delivery of the electrical neurostimulation according to the first therapy regimen. 
However, in the same field of endeavor (medical devices), Gift teaches sense a local field potential (LFP) signal determine energy of a frequency band of the sensed LFP signal ([0026], [0034], [0073]-[0075] see also [0091], [0107]-[0108]); when the energy of the frequency band reaches the local minimum during delivery of the electrical neurostimulation according to the first therapy regimen ([0026], [0033]-[0034], [0073]-[0075] see also [0091], [0107]-[0108], [0115] and Figs. 8A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include using a minima to determine when to adjust parameters which it improves the electrical therapy by achieving proper/effective treatment parameters ([0018]-[0019], [0034]). Additionally it is merely combining prior art elements according to known 

 Regarding claim 3, an interpretation of Miy further discloses including a signal processing circuit configured to determine energy of the sensed LFP signal in at least one of an alpha frequency band, a beta frequency band, a gamma frequency band, or a theta frequency band of electroencephalography (EEG) frequency bands ([0062]-[0064] see also [0077], [0079], [0086]-[0087], [0093],  [0096], [0101], [0116], claim 35 and Figs. 1-3, 12 and 14), and wherein the control circuit is configured to change the electrical neurostimulation to the second therapy regimen ([0063]-[0064], [0085], [0131] see also abstract, [0008], [0035], [0113]-[0116],  Claims 10-11 and Figs. 1-3 and 14) when the energy of the LFP signal in the at least one of the alpha frequency band, beta frequency band, gamma frequency band, or theta frequency band reaches a threshold during the first therapy regimen ([0063]-[0064], [0067], [0115] see also [0077], [0084], [0089], [0099], [0119], [0123] and Fig. 13-14 ).
In the alternative, an interpretation of Miy may not explicitly disclose sense a local field potential; determine energy of a frequency band of the sensed LFP signal.
An interpretation of Miy may not explicitly disclose when the energy of the frequency band reaches the local minimum during delivery of the electrical neurostimulation according to the first therapy regimen. 
However, in the same field of endeavor (medical devices), Gift teaches sense a local field potential (LFP) signal determine energy of a frequency band of the sensed LFP signal ([0026], [0034], [0073]-[0075] see also [0091], [0107]-[0108]); when the energy of the frequency band reaches the local minimum during delivery of the electrical neurostimulation according to the first therapy regimen ([0026], [0034], [0073]-[0075] see also [0091], [0107]-[0108], [0115] and Fig. 8A).


Regarding claim 8, an interpretation of Miy further discloses wherein the first therapy regimen includes one or more of a specified combination of the electrodes used to deliver the bursts of pulses ([0035]-[0036], [0050], [0055] and [0062]-[0063]), a specified intra-pulse period within a burst ([0035]-[0036], [0050], [0055] and [0062]-[0063]), a specified inter-burst period between bursts ([0035]-[0036], [0050], [0055] and [0062]-[0063]), one or more specified pulse amplitudes ([0035]-[0036], [0050], [0055] and [0062]-[0063]), and one or more specified pulse widths ([0035]-[0036], [0050], [0055] and [0062]-[0063]), and the second therapy regimen includes a change in at least one of the combination of the electrodes, the intra-pulse period, the inter-burst period, a pulse amplitude, or a pulse width from the first therapy regimen ([0035]-[0036], [0050], [0055], [0062]-[0063], [0123] and [0131]).

 Regarding claim 9, an interpretation of Miy may further disclose wherein the control circuit is configured to change the electrical neurostimulation to the second therapy regimen when detecting that the efficacy of the delivered electrical neurostimulation energy delivered according to the first regimen is reduced for a specific time duration ([0062]-[0064], [0088]-[0089] and [0091] see also [0123] and Figs. 13-14).

.

Claim Rejections - 35 USC § 103
Claim 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Gift and Maling in further view of Starr (Philip Starr et al., US 20140163627) hereinafter Star.
Regarding claim 5, an interpretation of Miy further discloses including a signal processing circuit is configured to (the rejection of claim 1, [0062]-[0064], [0085], [0097], [0121], [0131] see also abstract, [0008], [0035], [0113]-[0116],  Claims 10-11 and Figs. 1-3 and 14), and wherein the control circuit is configured to change the electrical neurostimulation to the second therapy regimen ([0063]-[0064], [0085], [0131] see also abstract, [0008], [0035], [0113]-[0116],  Claims 10-11 and Figs. 1-3 and 14) when the efficacy of the electrical neurostimulation energy delivered during the first therapy regimen is reduced ([0062]-[0064], [0097], [0121]-[0123] see also abstract, [0008], [0035], [0085], [0113]-[0116], [0131],  Claims 10-11 and Figs. 1-3 and 14).
An interpretation of Miy may not explicitly disclose wherein the signal processing circuit is configured to determine phase amplitude coupling between a gamma frequency band and a beta frequency band in the sensed LFP signal; using the phase amplitude coupling between the gamma frequency band and the beta frequency band as the reference for the efficacy of the electrical neurostimulation energy.

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the LFP sensing and phase amplitude coupling to assess the efficacy of a treatment and improve treatment ([0005], [0119]). Additionally it is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie processing a sensed signal to determine a reference/feedback element (coupling) for a closed loop system.

Regarding claim 21, an interpretation of Miy further discloses further comprising a signal processing circuit ([0039]-[0040], [0042], [0057], [0062], [0112] and [0121] see also [0008], [0032]-[0034], [0046], [0062]-[0064], [0067]-[0068], [0085]-[0086], [0113]-[0120], claims 1 and 32 and Figs. 1-3 and 12-14), wherein the biomarker sensing circuit is configured to sense an LFP signal ([0005]-[0007] and [0068]-[0071] see also [0067]; Examiner notes that electrodes are the element that would capture the electrical signals see Applicants [0073] which states "An example of the biomarker sensing circuit 606 is an external or subdural electroencephalogram (EEG) sensor" to the extent this is an intended use 
In the alternative an interpretation of Miy may not explicitly disclose to sense an LFP signal. 
An interpretation of Miy may not explicitly disclose phase amplitude coupling among frequency bands in the sensed LFP signal as the reference parameter.
However, in the same field of endeavor (medical devices), Star teaches to sense a local field potential (LFP) signal ([0005], [0057], [0061]-[0062], [0099], [0100]-[0103]); phase amplitude coupling among frequency bands in the sensed LFP signal as the reference parameter ([0007]-[0008], [0057], [0119] see also [0020]-[0024], [0026]-[0029], [0210]-[0211]) 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the LFP sensing and phase amplitude coupling analysis to assess the efficacy of a treatment and improve treatment ([0005], [0007]-[0008], [0119]). Additionally it is merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results, ie LFP sensing using electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maling cited above; Ryan T Canolty et al. “The functional role of cross-frequency coupling.” Trends in cognitive sciences vol. 14,11 (2010): 506-15. doi:10.1016/j.tics.2010.09.001; Magteld Zeitler et al. “Augmented brain function by coordinated reset stimulation with slowly varying sequences.” Frontiers in systems neuroscience vol. 9 49. 31 Mar. 2015, doi:10.3389/fnsys.2015.00049. Zeitler discusses adjusting parameters of stimulation to “Our results show that optimal long-lasting desynchronization requires the right combination of appropriate repetition and occasional variation of sequences. . . With insufficiently many different sequences in the SVS CR approach, the network can stabilize in a local minimum that is much larger than the global minimum Cav-value for a given stimulation intensity. . . stepwise decrease from one local minimum to another, in this way, approaching the global minimum for a given stimulation intensity.”; Popovych Oleksandr et al. “Desynchronizing electrical and sensory coordinated reset neuromodulation”, Frontiers in Human Neuroscience, Vol. 6, 2012, URL=https://www.frontiersin.org/article/10.3389/fnhum.2012.00058,  DOI: 10.3389/fnhum.2012.00058 see Sections 2.3-2.5 and 3.2; Sohelia Samiee, https://web.archive.org/web/20170325185416/https://neuroimage.usc.edu/brainstorm/Tutorials/TutPac, 3.27.2017, viewed on 12.28.2020 – Discusses Phase Amplitude Cross Frequency Coupling and tools for working with the electrical signals read to determine PACFC; US 20190083785 see [0051]-[0054], [0065]-[0066]; US 20160263380 see [0019]-[0024]; US 20060212089 see [0062], [0101]-[0108], [0151]-[0154] discusses using feedback with maxima, minima, inflection as “trigger points” for stimulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792